Name: Commission Regulation (EEC) No 1664/81 of 23 June 1981 amending for the eighth time Regulation (EEC) No 223/77 of provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 6 . 81 Official Journal of the European Communities No L 166/ 11 COMMISSION REGULATION (EEC) No 1664/81 of 23 June 1981 amending for the eighth time Regulation (EEC) No 223/77 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure THE COMMISSION OF THE EUROPEAN COMMUNITIES,  The guarantor may issue flat-rate guarantee vouchers :  which are not valid for a Community transit operation in respect of goods which are listed in Annex XIII, and  which may be used in multiples of up to seven vouchers per means of transport as referred to in Article 16 (2) of Regulation (EEC) No 222/77 for goods other than those referred to in the previous indent. For this purpose the guarantor shall make such flat-rate guarantee vouchers diagonally in capital letters with one of the following statements : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit ('), as last amended by the Act of Accession of Greece, and in particular Article 57 thereof, Whereas Article 23 of Commission Regulation (EEC) No 223/77 (2), as last amended by Regulation (EEC) No 3298/80 (3), provides that, under the flat-rate guarantee system, the acceptance of the guarantee by the guarantee office shall be the guarantor's authority to issue a flat-rate guarantee voucher or vouchers for the purposes of Community transit operations ; Whereas experience has shown a need for the guarantor to be able to limit, at the time of issuing flat-rate guarantee vouchers, the extent of the risk which he thereby accepts ; whereas he should be allowed, on a trial basis, to indicate this limitation on these vouchers ; Whereas Regulation (EEC) No 223/77 should there ­ fore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Transit Committee, BESCHRANKTE GELTUNG  ANWENDG. ART. 23 ABS. 1 UNTERABS. 2 VO (EWG) 223/77 LIMITED VALIDITY  REG. (EEC) 223/77, APPLICATION ART. 23 ( 1 ), 2ND SUBPARA. nEPIOPIXMENH IXXYI : EOAPMOrH AP0P. 23 , nAP. 1 , EAAO. 2 , KAN . ( EOK) 223/77 VALIDITÃ  LIMITÃ E  APPLICATION ART. 23 , PAR. 1 , AL . 2, RÃ GL. (CEE) 223/77 VALIDITA LIMITATA  APPLICAZIONE ART. 23, PAR. 1 , 2 ° COMMA, REG. (CEE) 223/77 BEPERKTE GELDIGHEID  TOEPASSING ART. 23 , LID 1 , 2 E AL., VER. (EEG) 223/77 BEGR/ENSET GYLDIGHED  ANV. AF ART. 23 , STK. 1 , 2 . AFS . FO (E0F) 223/77'. HAS ADOPTED THIS REGULATION : 2. Article 23 (3) is replaced by the following : '3 . Without prejudice to the provisions in the second and third subparagraphs of paragraph 1 and in Article 24, the principal may carry out one Community transit operation under each flat-rate guarantee voucher. The voucher shall be delivered to the , office of departure , where it shall be retained.'Article 1 Regulation (EEC) No 223/77 is hereby amended as follows : 1 . The following subparagraphs are inserted after the Article 2 first subparagraph of Article 23 ( 1 ) : This Regulation shall enter into force on 1 July 1981 . (') OJ No L 38 , 9 . 2. 1977, p . 1 . (2) OJ No L 38 , 9 . 2 . 1977, p . 20 . (3) OJ No L 344, 19 . 12 . 1980, p . 16 . It shall apply until 30 June 1982 . No L 166/ 12 Official Journal of the European Communities 24 . 6 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 June 1981 . For the Commission Karl-Heinz NARJES Member of the Commission